DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 September 2021 have been fully considered but they are not persuasive. 
Applicant asserts, “[T]he present CNN incidentally detects their characteristic geometric structures by outputting representation vectors of said items of interests with ‘supplementary’ values defining said characteristic geometric structures. By contrast, Xu only focuses on keypoints…” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “outputting representation vectors of said items of interests with ‘supplementary’ values defining said characteristic geometric structures”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant asserts that claim 1 recites, “the vector generated by said CNN represents the detected items of interest AND their characteristic geometric structures.” The non-final office action mapped the detected items of interest to “ear hole, eyebrows, nose, chin, jawbone” and mapped the characteristic geometric structures to “ear hole center 410, a midpoint between eyebrows 412, a nose tip 414, a chin tip 416, and a jawbone joint 418” at p. 6. Applicant has not explained why this mapping is incorrect. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable 
Applicant asserts that, “[I]t is already known that ear, eyebrow, nose, chin and jawbone are visible and there is no point in detecting them.” Applicant’s assertion is refuted by the portions of Xu reproduced by Applicant himself (i.e., ¶¶ [0097]-[0100]) which make it clear that the “already known” features are only known in training images used by Xu to train a CNN to detect those same features where they are not known.
Allowable Subject Matter
Claims 6, 8, 11 - 13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 6, 8 and 11, several of the features of these claims were known in the art as evidenced by Xu et al (U.S. PG Pub. No. 2020/0074148) which discloses images, from at least one image learning database wherein items of interest (e.g., ear hole, eyebrows, nose, chin, jawbone) of said first item of interest category are already annotated and a characteristic geometric structure (e.g., “ear hole center 410, a midpoint between eyebrows 412, a nose tip 414, a chin tip 416, and a jawbone joint 418”)(emphasis added) of said first item of interest category is also annotated in the images of said database at ¶¶ [0097]-[0100] and FIG. 4(a); see, also, ¶ [0089].

    PNG
    media_image1.png
    257
    279
    media_image1.png
    Greyscale

The Xu reference discloses the CNN comprises at least one encoding layer for generating a vector (“face feature vector”) for representing detected items of interest (e.g., ear hole, eyebrows, nose, chin, jawbone), wherein the representation vector comprises, for at least said first item of interest category to be detected, at least one descriptive value of said characteristic geometric structure (e.g., “ear hole center 410, a midpoint between eyebrows 412, a nose tip 414, a chin tip 416, and a jawbone joint 418”)(emphasis added) of said first item of interest category at ¶¶ [0090](“a convolution operation is performed on the adjusted front face image through the convolutional neural network to calculate a first front face feature vector of the target user”), [0098](“feature vectors of the key points may be trained through the convolutional neural network to obtain the key point detection model”), [0100] and FIG. 4(a). But, with respect to claim 6, the Xu reference does not disclose that there are a plurality of encoding layers, each specific to one of a plurality of image learning databases. 
The Xu reference further discloses a CNN for detecting items of interest of a second item of interest category (e.g., side face) that is different from the first category (e.g., front face) such that the second category is a subpart of the first category, said characteristic geometric structure of the first item of interest category being also a characteristic geometric structure of the second item of interest category at ¶ [0098]. But, with respect to claim 8, the Xu reference claim 11, the Xu reference does not disclose calculation of an overlap score between a box of said second item and the characteristic geometric structure(s) of said first item of interest category for the first item.
With regards to claims 12, 13, these claims depend from claim 11 and therefore incorporate the features of that claim that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 - 5, 7, 9 - 10, 14 - 15, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al (U.S. PG Pub. No. 2020/0074148).
With regards to claim 1
The Xu reference discloses images, from at least one image learning database wherein items of interest (e.g., ear hole, eyebrows, nose, chin, jawbone) of said first item of interest category are already annotated and a characteristic geometric structure (e.g., “ear hole center 410, a midpoint between eyebrows 412, a nose tip 414, a chin tip 416, and a jawbone joint 418”)(emphasis added) of said first item of interest category is also annotated in the images of said database at ¶¶ [0097]-[0100] and FIG. 4(a); see, also, ¶ [0089].
The Xu reference discloses detecting items of interest (e.g., ear hole, eyebrows, nose, chin, jawbone) of at least a first item of interest category, visible in the images at ¶ [0089](“ Key points on the front face image are detected using a pretrained key point detection model…”); ¶ [0097](“a key point detection model is obtained by training using the Convolutional Neural Network (CNN)”); ¶ [0098].

    PNG
    media_image1.png
    257
    279
    media_image1.png
    Greyscale

The Xu reference discloses the CNN comprises at least one encoding layer for generating a vector (“face feature vector”) for representing detected items of interest (e.g., ear hole, eyebrows, nose, chin, jawbone), wherein the representation vector comprises, for at least said first item of interest category to be detected, at least one descriptive value of said characteristic geometric structure (e.g., “ear hole center 410, a midpoint between eyebrows 412, a nose tip 414, a chin tip 416, and a jawbone joint 418”)(emphasis added) of said first item of 
With regards to claim 3, the Xu reference discloses the characteristic geometric structure (e.g., “ear hole center 410, a midpoint between eyebrows 412, a nose tip 414, a chin tip 416, and a jawbone joint 418”)(emphasis added) is a keypoint at ¶¶ [0098], [0100] and FIG. 4(a).
With regards to claim 4, the Xu reference discloses the  representation vector (e.g., “side face feature vector”) comprises descriptive values of at least three characteristic geometric structures (e.g., “ear hole center 410, a midpoint between eyebrows 412, a nose tip 414, a chin tip 416, and a jawbone joint 418”)(emphasis added) of said first item of interest category at ¶¶ [0090], [0094], [0098], [0100] and FIG. 4(a).
With regards to claim 5, the Xu reference discloses the encoding layer is a convolution layer at ¶¶ [0090](“a convolution operation is performed on the adjusted front face image through the convolutional neural network to calculate a first front face feature vector of the target user”), [0099].
With regards to claim 7, the Xu reference discloses the CNN is also for detecting items of interest of a second item of interest category (e.g., side face) different from the first category (e.g., front face) such that the second category is a subpart of the first category, said characteristic geometric structure of the first item of interest category being also a characteristic geometric structure of the second item of interest category at ¶ [0098].
With regards to claim 9
The Xu reference further discloses detecting items of interest visible in an image by means of the aforesaid CNN wherein the items of interest of said first category are detected, as well as, for each item of interest of the first detected category, the characteristic geometric structures of said first item of interest category, visible in said image at ¶¶ [0089], [0090](“ the convolution operation is performed on the recorded front face image through the convolutional neural network to obtain the second front face feature vector corresponding”), [0098]-[0099](“ the key point detection model training and the key point detection of the side face image may be the same as those of the front face image, except for the key point selection, which is different”)
With regards to claim 10, the Xu reference discloses the CNN is also for detecting items of interest of a second item of interest category (e.g., side face) different from the first category such that the second category is a subpart of the first category (e.g., front face), said characteristic geometric structure of the first item of interest category being also a characteristic geometric structure of the second item of interest category, the method further comprising detecting items of interest of the second category at ¶¶ [0089], [0090], [0098]-[0099].
With regards to claim 14, the steps of the instructions of this claim are anticipated by the Xu reference for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 15, the steps of the instructions stored in the computer readable medium of this claim are anticipated by the Xu reference for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (U.S. PG Pub. No. 2020/0074148) in view of Nowozin et al (U.S. PG Pub. No. 2019/0392587).
With regards to claim 2, the Xu reference discloses the representation vector (“face feature vector”) comprises two position values at ¶¶ [0098], [0100] and FIG. 4(a), but does not disclose a visibility value of the at least one characteristic geometric structure of said first given item of interest category. However, this limitation was known in the art as evidenced by the Nowozin reference.
The Nowozin reference discloses a visibility value of the at least one characteristic geometric structure of said first given item of interest category at ¶ [0031]; to wit: “The Input 2D Data block represents the input into the encoder 20, which is an indexed set of 2D image coordinates                                 
                                    x
                                    =
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ∈
                                            R
                                            2
                                        
                                    
                                
                             and an encoding                                 
                                    v
                                    =
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    i
                                                
                                            
                                            ∈
                                            
                                                
                                                    0,1
                                                
                                            
                                        
                                    
                                
                             of their visibility, with a `1` for each detected feature point and a `0` for each undetected feature point… The visibility encoding may be a Boolean value or data type, or other data type.” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use a visibility value of the at least one characteristic geometric structure, as taught by the Nowozin reference, when generating a representation vector (e.g., “side face feature vector”) of the characteristic geometric structure, as taught by the Xu reference.  The motivation for doing so comes from the Nowozin reference, which discloses that the visibility value allows for feature keypoints that are occasionally obfuscated at ¶¶ [0024], [0027], [0036].  Therefore, it would have been obvious to .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID F DUNPHY/Primary Examiner, Art Unit 2668